DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Allowable Subject Matter
Claims 1-7, 9-13, 15-22 are allowed.
As of claim 1, the prior art fails to set forth an optical system having two honeycomb condensers, connected one behind the other where each honeycomb condenser has two lenticular array sheets, connected one behind the other; a transmission optical unit connected between the honeycomb condensers; and at least one diffuser connected downstream of the honeycomb condensers.
Claims 2-7, 9-12, 15-17 are allowed as being dependent on claim 1.
As of claim 13, the prior art fails to set forth projector having an optical system with two honeycomb condensers, connected one behind the other where each honeycomb condenser has two lenticular array sheets, connected one behind the other; 
As of claim 18, the prior art fails to set forth an optical system having two honeycomb condensers connected one behind the other where each honeycomb condenser has two lenticular array sheets connected one behind the other; and at least one diffuser connected downstream of the honeycomb condensers; wherein at least one diffuser of the at least one diffuser is arranged within a beam path such that it is configured to move with at least one degree of freedom.
Claims 19-22 are allowed as being dependent on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Woodgate et al. (US 20090168187 A1) teaches a lens element comprising: a rear substrate having a front surface provided with a surface relief having a plurality of zones each capable of providing a lens effect; a front substrate disposed in front of the rear substrate and having a rear surface provided with a surface relief 
- Prior Art Shimizu (US 20060204901 A1) teaches a method of manufacturing a micro-lens having the substrate is composed of a base substrate having two major surfaces and having light transparency and a lens portion having a plurality of micro-lenses. The lens portion is provided on one of the two major surfaces of the base substrate. The method includes the steps of: preparing a substrate with concave portions having two major surfaces, a plurality of concave portions being formed on one of the two major surfaces of the substrate with concave portions; supplying a resin material for forming the lens portion onto the one major surface of the substrate with concave portions on which the plurality of concave portions are formed, the resin material being constituted from a photopolymer having a photo-curing property as a main component and containing an additive constituted from at least one of a diffusing agent and a coloring agent, the diffusing agent having a function of incident light to the resin material; preparing the base substrate; mounting the base substrate on the supplied resin material; photo-curing the resin material by light to form the lens portion in a state where the base substrate is in contact with the resin material, whereby the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882